Citation Nr: 1633696	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-28 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial evaluation for depression, rated as 30 percent disabling from February 28, 2010, and as 50 percent disabling from November 29, 2012.

2.  Entitlement to a higher initial evaluation for coronary artery disease (CAD) prior to August 20, 2015, rated as 60 percent disabling from October 9, 2007 and 30 percent disabling from October 14, 2008.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to November 1977.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In December 2010, the RO awarded service connection for depression and granted an initial 30 percent rating for that disability, effective February 28, 2010.  In April 2012, the RO warded service connection for CAD, assigning a 60 percent rating, effective October 9, 2007, and a 30 percent rating, effective October 14, 2008.

In a May 2014 rating decision, the rating for depression was increased to 50 percent, effective November 29, 2012.  In September 2015 rating decision, the rating for CAD was increased to 100 percent, effective August 20, 2015, which is a substantial grant of the benefit sought for that matter from that date.  As higher schedular ratings remain possible for the psychiatric disability and CAD during periods on appeal, the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2015, the Board denied service connection for posttraumatic stress disorder (PTSD) and remanded the increased rating issues listed above.  The increased rating issues have been returned to the Board for appellate consideration and, as will be discussed in greater detail below, the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  For the period from February 28, 2010, to November 29, 2012, the Veteran's depression resulted in depressed mood, anxiety and chronic sleep impairment, which was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since November 29, 2012, the Veteran's depression has resulted in depressed mood, impaired short-term memory, and difficulty maintaining effective work and social relationships, which is productive of no more than occupational and social impairment with reduced reliability and productivity.

3.  For the period from October 9, 2007, to October 14, 2008, CAD was manifested by left ventricular dysfunction with an ejection fraction of 30 to 50 percent; congestive heart failure was not shown, a workload of 3 metabolic equivalents (METs) or less did not result in dyspnea, fatigue, angina, dizziness, or syncope, nor does the evidence show left ventricular dysfunction with an ejection fraction of less than 30 percent.

4.  For the period from October 14, 2008, to August 20, 2015, CAD was manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in fatigue and dyspnea; left ventricular dysfunction with an ejection fraction of 50 percent or less was not shown.


CONCLUSIONS OF LAW

1.  For the period from February 28, 2010, to November 29, 2012, the criteria for a rating in excess of 30 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9343 (2015).

2.  For the period since November 29, 2012, the criteria for a rating in excess of 50 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9343 (2015).

3.  For the period from October 9, 2007, to October 14, 2008, the criteria for a disability rating in excess of 60 percent for CAD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

4.  For the period from October 14, 2008, to August 20, 2015, the criteria for a disability rating in excess of 30 percent for CAD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In cases such as this, where service connection has been granted and an initial disability ratings and effective dates have been assigned, the typical service connection claims have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, March 2010 and December 2011 notices advised the Veteran of the evidentiary requirements for his initial service connection claims, and of the division of responsibility between the Veteran and VA for obtaining evidence.  Those notices also informed the Veteran of the process by which disability ratings and effective dates are assigned.  Therefore, the Board finds that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  Here, service treatment records are associated with claims file, and all other available post-service treatment records and reports identified by the Veteran have also been obtained.  

The Veteran has been afforded multiple VA examinations during the period on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Those examinations involved thorough evaluations of the Veteran and the examiners provided findings responsive to the applicable diagnostic codes in this case.  For those reasons, the Board finds the VA examinations of record adequate for determining the issues on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also finds that substantial compliance with the May 2015 remand directives has been achieved.  Updated, outstanding treatment records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations to determine the severity of his service-connected depression and CAD.  With regards to depression, the remand directed examiner to differentiate, if feasible, symptoms attributable to depressive disorder and those attributable to other disabilities.  While not specifically highlighting such differentiation, the examiner explained, in detail, all symptoms attributable to the Veteran's service-connected depression.  Additionally, with regards to CAD, the remand directed the examiner to discuss a perfusion defect noted in private treatment records.  The failure of the examiner to discuss such, however, is of no prejudice to the Veteran.  Indeed, the applicable diagnostic code criteria does not measure perfusion defect.  Further, the remand directed the examiner to differentiate decreased capacity due to CAD from other disabilities.  The examiner did not specifically highlight such differentiation.  However, based on the examiner's findings, the AOJ awarded the Veteran the maximum schedular rating for CAD, effective the date of the August 2015 VA examination.  Thus, the Board finds no prejudice to the Veteran.  For those reasons, the Board finds that substantial compliance with the May 2015 remand has been achieved.   See Stegall, 11 Vet. App. at 271.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Merits

Because the Veteran is challenging initially assigned disability ratings, those issues have been in continuous appellate status since the original assignments of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

1.  Depression

The Veteran's depression is rated pursuant to Diagnostic Code 9434.

Under this diagnostic code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM and replace them with references to the recently updated Fifth Edition (DSM- 5). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. As the RO certified the Veteran's appeal to the Board on June 5, 2014, the claim is governed by the DSM-IV. 79 Fed. Reg. 45094 (Aug. 4, 2014). 

Turning to the evidence of record, the Veteran submitted several lay statements in October 2009.  The Veteran's co-workers, J.A. and R.C., described the Veteran's declining energy level and increased detachment from social gatherings.  His neighbors, R.J. and M.J., discussed that the Veteran had become introverted and unhappy.

In April 2010, the Veteran's wife explained that the Veteran was depressed and having difficulty sleeping.

In June 2010, D.W.H, a friend of the Veteran, explained that the Veteran was depressed to several disabilities and the Veteran's outlook on life changed dramatically.

The Veteran submitted a private treatment record from Dr. L.D.W., Ph.D., dated June 2010.  A GAF score of 53 was noted.   Depressive symptoms due to pain were noted.  It was noted that the Veteran was groomed and organized.  The Veteran rarely smiled during the evaluation.  Triggers of flashbacks were noted.  Dr. L.D.W. noted that the Veteran functions to some extent occupationally and socially, but with limitations.

The Veteran was afforded a VA examination in June 2010.  There, he described a distant relationship with his wife of 37 years.  He stated that he was unsure if he would remain married.  The Veteran reported a good relationship with both of his siblings.  The Veteran reported having more friends in New Orleans than Las Vegas.  He reported living with a distant cousin in New Orleans, with whom he has a good relationship.  The Veteran reported enjoying video games, fishing, boating and hunting.  He reported a good relationship with his co-workers.  He denied a history of suicide attempts and a history of violence.  The Veteran endorsed depressed mood, anhedonia, decrease in sleep amount and quality, fatigue, and problems with concentration.  The Veteran denied being obsessive.  He denied any suicidal or homicidal ideations, as well as any hallucinations.  The Veteran reported being sad when he sees flag-draped coffins.  The Veteran reported nervousness when flying.

A psychological examination showed the Veteran was clean and appropriately dressed.  Speech was unremarkable.  The Veteran was cooperative and relaxed.  Affect was normal.  Mood was good.  Attention was intact.  The Veteran was oriented in all spheres.  Thought process and content was unremarkable.  The Veteran reported sleeping four to five hours per night.  There was no inappropriate behavior.  Impulse control was good.  Memory was normal.  Beck Depression Inventory-II (BDI-II) testing revealed moderate depression.  A GAF score of 60 was recorded.  The examiner stated that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental health symptoms, such as low self-esteem, mild to moderate depressed mood, self-criticalness, mild anhedonia, mild irritability, and problems with concentration.

The Veteran was afforded a VA examination in August 2010.  The purpose of that examination was to determine whether the Veteran experienced PTSD.  Symptoms remained unchanged from the June 2010 VA examination.  A GAF score of 67 was assigned, and the examiner stated that the Veteran's mental symptoms do not require continuous medication.

The Veteran submitted the statement of a co-worker, S.S., dated September 2010.  S.S. stated that the Veteran has mood swings and argues with superiors all the time.  He also noted the Veteran is often depressed.

In a January 2011 Notice of Disagreement, the Veteran reported being reassigned at work due to conflict with a supervisor.  He also reported having animosity towards a Vietnamese co-worker.  

The Veteran submitted statements from co-workers, M. and S.S., dated August 2012.  They noted that the Veteran was easily aggravated at work and that the Veteran would rant about co-workers.

The Veteran submitted a statement from a co-worker, K.S., dated August 2012.  She described a situation where the Veteran yelled and cursed at another co-worker. 

The Veteran was afforded a VA examination in June 2013.  There, a GAF score of 60 was recorded.  The examiner stated that depression is productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported doing "great" until he retired in October 2012.  He reported that he lived with his wife and sister.  The Veteran stated that he wanted to be alone more often.  The Veteran reported being worn out due to numerous doctor appointments.  The Veteran reported being close to his siblings.  The Veteran reported seing one friend multiple times per month.  The Veteran was isolative and irritable due to pain.  The Veteran reported retiring in October 2012 due to physical impairment.  The Veteran explained that he does not like micromanagement.  The Veteran reported cursing at his supervisor.  The Veteran stated that he was often angry at work.  The Veteran reported sleeping eight hours per night.  The Veteran noted an angry mood and bitterness towards the government due to herbicide exposure.  Self-esteem was poor.  The Veteran reported preferring to be alone.  The Veteran reported feeling hopeless and helpless.  The Veteran reported being very forgetful, but denied anxiety.  Symptoms noted were: depressed mood, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and difficulty in adapting to stressful circumstances.  The examiner stated that the Veteran's depression does not render him unemployable.  The Veteran had no difficulty maintaining his activities of daily living (ADLs) due to depression.  The examiner stated that the Veteran would do well in a loosely supervised environment.

VA Medical Center (VAMC) New Orleans treatment records from April 2010 through June 2013 note mental health treatment.  Those records largely document continued depression and other symptoms noted in the Veteran's VA examinations.

The Veteran's wife submitted a statement dated June 2014.  She explained that the Veteran spends most of the day sitting inside alone playing video games.  She stated that the Veteran rarely goes outside or socializes with others.  

The Veteran was afforded a VA examination in September 2015.  The examiner stated that the Veteran's depression is productive of occupational and social impairment with reduced reliability and productivity.  The Veteran described his relationship with his wife as up and down.  He reported living with his wife and sister-in-law.  The three of them generally spend time in separate rooms.  The Veteran reported good relationships with his siblings and high school friends, as well as fellow veterans.  The Veteran reported volunteering one day per week at a VA healthcare facility.  The Veteran reported riding his bicycle and gardening.  The Veteran reported going fishing once per week.  He also stated that he occasionally attends small festivals with his wife.  Persistent depressed mood was noted.  The Veteran reported worrying about his physical impairments.  The Veteran reported a full and restful sleep with medication.  The Veteran explained that he can adequately concentrate on tasks.  The Veteran denied suicidal and homicidal ideations.  Symptoms noted were: depressed mood, anxiety, near continuous panic or depression, chronic sleep impairment, and disturbances of motivation and mood.  BDI-II testing was indicative of significant depression.

VAMC New Orleans treatment records from June 2013 to July 2015 are also of record.  Treatment records largely document treatment for depression and note that the Veteran has been prescribed medication for his depression.  Treatment records not note any GAF scores or symptoms aside from those described that the Veteran's June 2013 or September 2015 VA examinations.

For the period from February 28, 2010, to November 29, 2012, a rating in excess of 30 percent is not warranted. The evidence does not show that the Veteran's depression was productive of occupational and social impairment with reduced reliability and productivity.  There is no evidence of flattened affect, impaired speech, panic attacks, difficulty in understanding complex commands, or impaired judgment.  The Veteran exhibited some difficulties at work, though he continued to maintain and establish social relationships.  Indeed, the Veteran reported very positive and productive relationships with his siblings.  Further, while the Veteran did have some occupational difficulties, the Veteran was able to complete his work and there is no evidence that the quality of the Veteran's work suffered.  The Veteran also remained married to his longtime wife, despite some distance between the two.  During this period, the Veteran largely endorsed symptoms of depression, largely due to his other physical disabilities.  To that end, depressed mood is one of the criteria listed for a 30, not 50, percent rating under the diagnostic code.

Further, GAF scores from this period do not support an increased rating.  During this period, GAF scores of 53, 60 and 67 are of record.   A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The Veteran's has one GAF score of 53, representing some moderate symptoms.  However, the Veteran also has GAF scores of 60 (at the very top end of the 51-60 range) and 67, indicating that the Veteran's symptoms during this period were in the mild to moderate range.  Indeed, the evidence of record supports a finding that the Veteran's symptoms were mild during this period.  To that end, aside from some depressed mood, the other symptoms associated with the Veteran's depression are few and mild.  For those reasons, a rating in excess of 30 percent is not warranted during this period.

For the period since November 29, 2012, a rating in excess of 50 percent is not warranted. The Veteran's symptomatology is not productive of occupational and social impairment with deficiencies in most areas.  To that end, the Veteran has denied suicidal and homicidal ideations, delusions, impaired impulse control, neglect of personal appearance and an inability to establish and maintain effective relationships. The Veteran experiences depression, however, that depression does not impact his ability to function independently.  Indeed, there is no evidence that the Veteran needs any assistance in functioning independently.  Further the Veteran reported good relationships with friends and siblings.  He also reported having a better relationship with his wife-noting that he travels to festivals with her on occasion.  The Veteran also explained that he continues to fish weekly, when he is able to do so.  

Further, the only GAF score of record during this period-a GAF of 60-indicates some moderate symptoms only.  Moreover, a score of 60 is at the top end of the 51-60 range.  To that end, while the Veteran had some difficulty interacting with co-workers, he has maintained several positive relationships during this period, as discussed above.  Given the symptoms discussed above, a rating in excess of 50 percent for depression is not warranted.

2.  CAD

The Veteran's CAD is rated pursuant to Diagnostic Code 7005.

Under Diagnostic Code 7005, a 30 percent evaluation is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

Turning to the evidence of record, treatment records dated through September 2007 from Dr. C.M., M.D., note a diagnosis of CAD.  No METs testing is associated with those treatment records.  A June 2006 record notes an ejection fraction of 40%.

The Veteran was afforded a VA examination in May 2008.  There, the examiner noted that the Veteran achieved 10.1 METS from a Cardiolite stress test, which was normal.  Heart size was normal.  Echocardiogram showed a normal left ejection fraction of 66%.  There was no clinical evidence of cardiac decompensation.  SPECT perfusion images revealed well-preserved ejection fraction of 51%.

An October 2008 treatment record from Dr. C.M. notes a left ventricular ejection fraction (LVEF) of 62 percent.  Echocardiogram showed normal size and function.

Treatment records from November 2008 from Dr. C.M. showed that CAD was stable at that time.

In December 2011, Dr. C.M. completed a disability benefits questionnaire (DBQ).  He noted that in January 2008, the Veteran had a LVEF of between 50 to 55%.  Dr. C.M. noted that he had not seen the Veteran since March 2010 and attached records from 2000 and 2001 to the DBQ.

The Veteran submitted another DBQ in February 2012, which was completed by Dr. E.D., M.D.  METs testing was not completed, but Dr. E.D. noted METs of 11.2 was recorded at a December 2011 test.  A LVEF of 53% was recorded.  

The Veteran was afforded a VA examination in August 2014.  There was no evidence of congestive heart failure, arrhythmia, or myocardial infarction.  Continuous medication to treat CAD was noted.  A LVEF of 55 to 60% was noted.  Echocardiogram showed normal wall motion and thickness.  An interview-based METs test was performed.  That revealed that greater than three to five METs results in dyspnea and fatigue.  The examiner noted that METs level limitation was due to, in part, to bilateral knee arthritis and physical deconditioning, which decreased METs.  The examiner stated that LVEF and echocardiogram were normal.  Therefore, his normal LVEF is a better gauge of his heart function than his estimated METs.

The Veteran was afforded a VA examination in August 2015.  There was no evidence of congestive heart failure, arrhythmia, or myocardial infarction.  Continuous medication to treat CAD was noted.  A LVEF of 50 to 55% was noted.  An interview-based METs test was performed.  That revealed that one to three METs results in dyspnea and fatigue.

Voluminous treatment records are associated with the Veteran's claims file.  Pertinent records are discussed above.  No other relevant records, other than those discussed above, showing METs testing or LVEF are of record.

For the period from October 9, 2007, to October 14, 2008, rating in excess of 60 percent for CAD is not warranted.  There is no evidence of congestive heart failure.  There is no evidence that a workload of 3 METs or less resulted in dyspnea, fatigue, angina, dizziness, or syncope.  To that end, the May 2008 VA examination showed that the Veteran achieved a workload of 10.1 METs.  There is also no evidence that the Veteran experienced left ventricular dysfunction with an ejection fraction of less than 30 percent.  Indeed, a June 2007 treatment record showed an ejection fraction of 40 percent. Moreover, the May 2008 VA examination report showed an ejection fraction of 51 percent.  As there is no evidence that the criteria for a 100 percent rating is warranted from October 9, 2007, to October 14, 2008, an increased rating for that period is not warranted.

For the period from October 14, 2008, to August 25, 2014, a rating in excess of 30 percent is not warranted.  On October 14, 2008, a treatment record from Dr. C.M. noted that the Veteran had a LVEF of 61 percent, which showed that the Veteran no longer met the criteria for a 60 percent rating under Diagnostic Code 7005.  Further, throughout the period, there is no evidence that the Veteran an LVEF of 50 percent or less.  While a December 2011 DBQ showed a LVEF of between 50 and 55 percent, Dr. C.M. stated that the LVEF was recorded in January 2008-prior to this period.   Likewise, a February 2012 DBQ showed a LVEF of 53 percent.  Finally, the August 2014 VA examination report showed an LVEF of 55 to 60 percent.  Without any evidence of an LVEF of 50 percent or below, a rating in excess of 30 percent for CAD is not warranted under Diagnostic Code 7005 for this period.

Additionally, METs testing from this period did not show that a rating in excess of 30 percent is warranted under Diagnostic Code 7005.  In the February 2012 DBQ, METs of 11.2 was recorded.  At the August 2014 VA examination, testing revealed that greater than three to five METs results in dyspepsia and fatigue.  The examiner also indicated that deficiency in METs testing was likely due to other disabilities and the LVEF of 55 to 60 percent was a better gauge of the severity of the Veteran's CAD.  In any event, no METs testing showed that a workload of three to five METs results in any symptomatology.  Without any such showing, a rating in excess of 30 percent for CAD under Diagnostic Code 7005 is not warranted.

For the period since August 20, 2015, the Veteran has been in receipt of the maximum schedular rating for CAD.  

3.  Other Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected disabilities.  Depression is manifested by impairment in social and occupational functioning.  CAD is manifested by decreased heart function.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" are not required and referral for  extraschedular ratings are unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran was in receipt of a TDIU from August 3, 2009, to June 1, 2012.  A TDIU was reinstated effective October 6, 2012, and has continued through the present.  In an October 2012 claim for a TDIU, the Veteran reported working 60 hours per week from May 2007 to July 2009 as a real estate agent. He also reported working 40 hours per week from March 29, 2010, to October 5, 2012, in administration for the U.S. Army Corps of Engineers.  Thus, he has been employed full-time during all periods on appeal during which he has not been awarded a TDIU.  Indeed, he has reported working full-time even during periods while in receipt of a TDIU.  As the Veteran has been employed full-time (even working as much as 60 hours per week) during all periods when a TDIU was not in effect, a TDIU is not raised by the record.  There is no indication that psychiatric disability by itself precluded employment during any period in question or that CAD by itself precluded employment at any time prior to August 20, 2015.  



ORDER

For the period from February 28, 2010, to November 29, 2012, a rating in excess of 30 percent for depression is denied.

For the period since November 29, 2012, a rating in excess of 50 percent for depression is denied.

For the period from October 9, 2007, to October 14, 2008, a rating in excess of 60 percent for CAD is denied.

For the period from October 14, 2008, to August 20, 2015, a rating in excess of 30 percent for CAD is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


